DETAILED ACTION

Claims 1, 3-20 are allowed over the prior art of the record.

Reasons for Allowance
Chen et al, (CN 110197015 A), represents the best art of the record.  However, Chen et al., fails to teach or suggests all the limitations of independent claims 38, 46, 47, 51, and 52.
	Chen et al., disclose a dam-stressed anchor measuring method, using data modeling analysis, and a horizontal displacement statistic from the dam base model to calculate the dam horizontal displacement monitoring value by establishing dam three-dimensional finite element model.  The model calculates the corresponding dam horizontal displacement simulated value.  In their model analysis, there is no need to pre-buried anchor rope stress meter, also does not involve the specific structure of prestressed anchor cable.
	However, Chen et al., fails to tech many features of the claimed invention including  obtaining a dynamic impulse response by applying a force pulse to the dam with a cold gas thruster and measuring the empirical dynamic impulse response, obtaining a set of modeled impulse responses for the anchor, determining a closest matching modeled impulse response from the set of modeled impulse responses that is a closest match to the portion of the empirical dynamic impulse response and selecting a first tension value from the set of tension values for the anchor, wherein the first tension value maps to the closest matching modeled impulse response that is the closest match to the portion of the empirical dynamic impulse response that is dominated by the dynamic behavior of the anchor.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the method for determining a tension of an anchor embedded in dam as presented in the independent claims 1, 15 and 19.  Major emphasis is being placed upon the provision of the steps of measuring a dynamic response and providing specific model, and determining a closest match modeled impulse, or clauses match to the resonant frequency, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, August 09, 2022